June 5, 2014




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                          KENNETH LEE DOUDS, Appellant

NO. 14-12-00642-CR                          V.

                           THE STATE OF TEXAS, Appellee
                         ________________________________

       We order that this Court’s former judgment of October 15, 2013 is vacated. We
further order this Court’s opinions of October 15, 2013 withdrawn.

       This cause, an appeal from the trial court’s order denying appellant’s “Motion to
Suppress Blood Test” and “Motion to Suppress Test, Videotape, Statements,” signed
May 4, 2011, was heard on the transcript of the record of the court below. The record
reveals error in the portion of the order denying appellant’s “Motion to Suppress Blood
Test.” This Court orders the judgment of the trial court REVERSED and the case is
REMANDED for further proceedings in accordance with the Court’s opinion.

      We order THE STATE OF TEXAS to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.